BARNES, Presiding Judge,
concurring fully and specially.
I concur fully in the judgment to vacate and remand this case with direction, and I concur in all of the majority opinion, except for that part of the analysis set forth in Division 2 (d) concerning whether Richardson suffered undue anxiety and concern under the fourth Barker-Doggett factor.3 The majority concludes that the trial court abused its discretion in finding that Richardson did not suffer undue anxiety and concern as a result of his lost job opportunities in law enforcement. I disagree with the majority’s conclusion because under the facts of this case, the trial court was not required to find that Richardson experienced undue anxiety and concern.
*165In addressing whether a defendant has suffered prejudice under the fourth Barker-Doggett factor, courts must analyze “three interests which the speedy trial right is designed to protect,” one of which is “minimizing anxiety and concern of the defendant.” (Punctuation and footnote omitted.) Weems v. State, 310 Ga. App. 590, 594 (2) (d) (714 SE2d 119) (2011). But we have repeatedly emphasized that “[a]nxiety and concern of the accused are always present to some extent, and thus absent some unusual showing are not likely to be determinative in defendant’s favor.” (Citation and punctuation omitted.) Mullinax v. State, 273 Ga. 756, 759 (2) (545 SE2d 891) (2001). See Johnson v. State, 313 Ga. App. 895, 905 (2) (d) (ii) (723 SE2d 100) (2012). Thus, we have held that a defendant must demonstrate that he has suffered “significant anxiety and concern beyond that generally experienced by defendants in his situation.” (Punctuation and footnote omitted.) Id.
The majority concludes that the trial court abused its discretion in finding that Richardson did not experience undue anxiety and concern because “Richardson’s testimony that his law enforcement career has effectively been derailed by the pending charges is at least some evidence of anxiety and concern.” The majority then directs the trial court upon remand to find that Richardson suffered “significant anxiety” and to reconsider the fourth Barker-Doggett factor of whether the pretrial delay prejudiced Richardson in light of his “significant anxiety” and the presumptive prejudice arising from the passage of time.
The majority’s analysis is inconsistent with our precedent in this area. The question is not whether there was “some evidence” of anxiety and concern experienced by Richardson; by framing the question in that manner, the majority turns the abuse-of-discretion standard on its head and ignores our repeated admonition that the defendant must suffer more than the usual anxiety and concern of one accused of a crime. The pertinent question instead is whether there is any support for the trial court’s finding that Richardson did not suffer significant anxiety and concern beyond that generally experienced by defendants in his situation. And the answer to that question is clearly ‘Tes.”
There is no evidence in the record that Richardson’s loss of law enforcement career opportunities caused him significant anxiety and concern beyond that generally experienced by defendants in his situation, i.e., defendants with pending criminal charges and bond restrictions. Furthermore, Richardson conceded that despite his concern over his law enforcement career, he was currently employed *166in a management position in another field, had received a promotion and a raise while working there, and hoped to receive further promotions.
Decided October 23, 2012.
Alixe E. Steinmetz, for appellant.
Paul L. Howard, Jr., District Attorney, Lenny I. Krick, Assistant District Attorney, for appellee.
Under these circumstances, particularly the record evidence that Richardson was in fact presently employed and had received a raise and a promotion in his current job, the trial court acted within its discretion in finding that Richardson had not suffered undue anxiety or concern resulting from lost job opportunities. See, e.g., Sechler v. State, 316 Ga. App. 675, 681 (2) (d) (730 SE2d 142) (2012) (alleged inability to find employment was insufficient to show undue anxiety or concern); Weems, 310 Ga. App. at 595 (2) (d) (concluding that the defendant did not suffer prejudice because “even if [he] had been unable to find steady work, there was no evidence demonstrating that his alleged employment struggle was unusual for someone in his circumstance”). Accordingly, contrary to the majority, I do not believe that the trial court was required to find that Richardson suffered undue anxiety and concern.

 Division 2 (d) of the majority opinion thus decides only the issues in this case and may not be cited as binding precedent. Court of Appeals Rule 33 (a).